DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David A. Cornett (48,417) on 04/27/2021.
1. (Currently Amended) A dental caries diagnosis device, comprising:
	a light source configured to emit examination light;
	a head portion which is inserted into a mouth without coming in contact with a tooth or a gum, projects the examination light toward a tooth, and is attachable and detachable; 
	a light receiving unit configured to receive the examination light with which the tooth has been irradiated; and
	a filter which is disposed in front of the light receiving unit and which is configured to remove a noise component from a received light,
	wherein the light receiving unit is connected to a cable which is exposed from the head portion and through which light passes, 
	the light source is connected to the head portion by an optical fiber light guide,
	the head portion includes
		a pair of side wall portions having a tooth accommodation space and disposed to face each other such that the side wall portions surround the accommodation space, and
		a pair of termination points for the optical fiber light guide connected to the light source provided in the pair of side wall portions and configured to irradiate the examination light toward each other and to the tooth, and
	the light receiving unit receives the examination light that has been transmitted through the tooth in a direction different from a facing direction of the pair of termination points for the optical fiber light guide and has gone out thereof.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “unit” in the phrase “a light receiving unit” is a generic placeholder which invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is a camera as described in para. [0018]. Therefore, the limitation is being interpreted as requiring a camera or its equivalent. 


Allowable Subject Matter
Claims 1-4, 6-7, 9, 11, 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Islam discloses in a first embodiment: dental caries diagnosis device (para. [0043]) comprising: a light source (fig.1 item 111) configured to emit examination light: (para. [0043]-[0044]): a head portion which is inserted into a mouth without coming in contact with a tooth (para. [0032] L4-7, [0052]) or a gum projects the examination light toward a tooth, and is attachable and detachable (para. [0052]): a light receiving unit (fig.1 item 113) configured to receive the examination light with which the tooth has been irradiated: and a filter (para. [0046]) which is disposed in front of the light receiving unit and which is configured to remove a noise component from the received light, wherein the light receiving unit is connected to a cable which is exposed from the head portion and through which light passes, and the light source is connected to the head portion by an optical fiber (para. [0053]), a pair of side wall portions having a tooth accommodation space and disposed to face each other such that the side wall portions surround the accommodation space (para. [0055]). Islam fails to teach, disclose, suggest or make obvious: a pair of termination points for the optical fiber light guide connected to the light source provided in the pair of side wall portions and configured to irradiate the examination light toward each other and to the tooth, and the light receiving unit receives the examination light that has been transmitted through the tooth in a direction different from a facing direction of the pair of termination points for the optical fiber light guide and has gone out thereof.
Claims 2-4, 6-7, 9, 11, 13-14 are allowed on the basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884